          Case 1:20-cv-01509-AJN Document 14 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    8/7/20


  Jay Winegard,

                          Plaintiffs,
                                                                                  20-cv-1509 (AJN)
                  –v–
                                                                                       ORDER
  Crain Communications Inc.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        On June 15, 2020, Plaintiff filed a proposed clerk’s certificate of default. Dkt. No. 11.

The Clerk’s Office issued a Certificate of Default that same day. Dkt. No. 13. Plaintiff’s

counsel also filed an affirmation in support of default judgment. Dkt. No. 12.

        However, Plaintiff has failed to comply with Rule 3.L of the Undersigned’s Individual

Practices in Civil Cases, which governs motions for default judgment. For example, the attorney

affidavit does not contain copies of the pleadings or a copy of the affidavit of service. In

addition, Plaintiff has not filed an affidavit of service demonstrating that he has served the

motion for default judgment and supporting paperwork on the party against whom default

judgment is sought. See Rule 3.L.

        Plaintiff is ordered to comply with the Undersigned’s Individual Practices in Civil Cases

no later than August 24, 2020. Plaintiff is warned that failure to do so may result in dismissal of

this action for failure to prosecute.



        SO ORDERED.
       Case 1:20-cv-01509-AJN Document 14 Filed 08/07/20 Page 2 of 2




Dated: August 7, 2020
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
